J-S74009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    TERRENCE FULLER                            :
                                               :
                      Appellant                :   No. 650 EDA 2017

            Appeal from the Judgment of Sentence January 19, 2017
    In the Court of Common Pleas of Montgomery County Criminal Division at
                       No(s): CP-46-CR-0004317-2011


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

JUDGMENT ORDER BY BOWES, J.:                           FILED JANUARY 17, 2018

        Terrence Fuller appeals from the judgment of sentence of one to four

years imprisonment entered on January 19, 2017, imposed after the trial

court found him in violation of probation.1 We affirm.

____________________________________________


1  Following receipt of Appellant’s notice of appeal, which was purportedly
taken from his judgment of sentence entered on December 29, 2015, we
issued a rule to show cause as to why this matter should not be quashed as
untimely since Appellant’s notice of appeal, filed on February 14, 2017, was
filed more than two years after his sentence was imposed. Appellant was
represented by counsel at the time of filing. Counsel responded that the
procedural miscue was due to a clerk’s error, and that notice of appeal was
properly taken from Appellant’s judgment of sentence imposed on January
19, 2017. We discharged the rule to show cause for consideration of the
issue herein.

Subsequently, following a             remand and a hearing pursuant to
Commonwealth v. Grazier,               713 A.2d 81 (Pa. 1998), Appellant was
permitted to proceed pro se.          As the procedural error resulted from prior
counsel’s failure to adequately       supervise his staff, at no fault of Appellant,
(Footnote Continued Next Page)
J-S74009-17



      On December 29, 2015, Appellant was sentenced to two to four-and-

one-half years imprisonment, followed by four-and-one-half years probation,

imposed after he was convicted of four counts of possession of a controlled

substance, three counts of criminal use of a communication facility, and four

counts of possession with intent to deliver.     On May 1, 2016, while on

probation for the above-delineated offenses, Appellant was arrested after he

was found to be in possession of crack cocaine, powder cocaine, and heroin.

Appellant sought suppression of the evidence obtained during this arrest,

which the trial court denied following a hearing.     At trial, Appellant was

found guilty of possession with intent to deliver, and other related offenses.

Thereafter, Appellant filed a notice of appeal to this Court.            See

Commonwealth v. Fuller, 484 EDA 2017 (Pa.Super. 2017, filed December

19, 2017).

      That second conviction served as the basis of the violation of probation

proceedings underlying the instant appeal. On January 19, 2017, the trial

court held a joint Gagnon I, Gagnon II, and sentencing hearing.2          The

court found Appellant in technical violation of his probation, revoked his

probation, and imposed a sentence of one to four years imprisonment. As

(Footnote Continued) _______________________

and Appellant’s claimed error clearly arose from the January 19, 2017
judgment of sentence, we will consider his notice of appeal as timely filed.

2 During the hearing, Appellant waived his right to a Gagnon I hearing, and
stipulated to being in violation of the terms of his probation during the
Gagnon II hearing. N.T. Hearing, 1/19/17, at 9.



                                          -2-
J-S74009-17



indicated above, Appellant filed a timely notice of appeal. He complied with

the trial court’s order to file a Rule 1925(b) concise statement of matters

complained of on appeal. The court authored its Rule 1925(a) opinion, and

this matter is now ready for our review.

      Appellant raises a single issue for our consideration:   “If the appeal

indexed at 3819-2016 (484 EDA 2017) is reversed, should the probation

violation be reversed?” Appellant’s brief at 4.

      At the outset, we note that this Court affirmed Appellant’s judgment of

sentence related to the convictions that served as the basis for his violation

of probation proceedings.     Fuller, supra.      Since the instant appeal is

premised upon a reversal at that docket number, there is no basis upon

which we can grant Appellant relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/17




                                       -3-